Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 1 of 17

 




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:16-cv-00287-JLK

SHANE FRENCH,
PATTI FRENCH, and
GLENN FRENCH,

      Plaintiffs,

v.

CASEY EUBANKS, in his individual capacity;
JENNIFER GOODALL, in her individual capacity;
BOYD NEAGLE, in his individual capacity;
DAVID ALLMON, in his individual capacity; and
THE CITY OF CORTEZ, COLORADO,

      Defendants.


                                     PRETRIAL ORDER


                              1. DATE AND APPEARANCES

                          Tuesday, February 12, 2019 at 1:30 p.m.

Kathryn J. Stimson                                     Eric Ziporin
kstimson@hmflaw.com                                    eziporin@sgrllc.com
Haddon Morgan & Foreman                                Joseph D. Williams
150 E. 10th Ave.                                       jwilliams@sgrllc.com
Denver, CO 80203                                       Senter, Goldfarb & Rice, LLC
(303) 831-7364                                         3900 E. Mexico Ave, Suite 700
                                                       Denver, CO 80210
David A. Lane                                          (303) 320-0509
dlane@kln-law.com
Killmer Lane & Newman LLP                              Attorneys for Defendants
1543 Champa Street Ste 400
Denver, CO 80202
(303) 571-1000




 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 2 of 17

 




    Tiffany J. Drahota
    tiffany@drahotadefense.com
    Drahota Defense LLC
    3200 Cherry Creek South Drive
    Suite 720
    Denver, CO 80209
    (402) 651-0383

    Attorneys for Plaintiffs                               

                                       2. JURISDICTION

          This Court has jurisdiction because at all times relevant to the Complaint, the Plaintiff and

Defendants were citizens of the State of Colorado, residing in the State of Colorado and all of the

events took place within the State of Colorado. Jurisdiction over these claims is conferred upon

this Court pursuant to 28 U.S.C. § 1331 and § 1343(a)(3), and this case is brought pursuant to 42

U.S.C. § 1983. Jurisdiction supporting Plaintiff’s claims for attorney fees is conferred by and

brought pursuant to 42 U.S.C. § 1988. Venue is proper in the District of Colorado pursuant to 28

U.S.C. § 1391(b).

                                  3. CLAIMS AND DEFENSES
 
          a.      Plaintiff’s Statement: On February 14, 2014, Patti French called 911 and asked

that her son be placed on a mental health hold. He long suffered from mental health issues and

was having a total break from reality. Mrs. French was concerned her son was going to wake up

their neighbors by stepping outside and yelling. Shortly after Mrs. French’s initial phone call, the

911 dispatcher called Mrs. French back and asked if it was “just verbal,” which Mrs. French

confirmed. Mrs. French reiterated that her son, Shane French, “needs mental help,” and that there

were no weapons in the house. No one reported that a crime was being or had been committed.

          Instead of a compassionate, empathetic response by the Cortez Police Department, three


                                                    2 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 3 of 17

 




officers broke down Mrs. French’s door, rushed at her son, threw him to the ground and tased him

repeatedly. Shane French had not committed any crime. While handcuffed, officers drug Shane

French from the French home in front of his parents, pushed him against a patrol car and tased him

five more times on his bare skin, while he lay on the ground, in handcuffs.

       In addition to the burn marks on his back from the surges of electricity the officers shot

through his body while he lay on the ground, Shane French was criminally charged with First

Degree Attempted Murder, among other charges, and incarcerated. No one from the Cortez Police

Department made any efforts to make sure that Shane French received a mental health hold or any

kind of mental health treatment. Instead, Shane French sat in jail for approximately one year until

a jury acquitted him of all charges.

       b.      Defendants’ statement: This case arises out of events surrounding the arrest of

Shane French (“Shane”) by Cortez Police Department officers on February 14, 2014 in which

Shane stabbed Defendant Casey Eubanks. Officers of the Department were familiar with Shane

through personal experience with his erratic, volatile, and violent behavior. Shane’s reputation as

having a history of violence towards law enforcement and carrying concealed weapons was also

well known to officers. While officers had this information, none were aware that Shane claimed

to have a mental health disability.

       The officers responded to a 911 call for assistance to 614 N. Texas Street in Cortez placed

by Shane’s mother, Plaintiff Patti French (“Patti”), because Shane was “out of control.” The

officers arrived to find a loud, ongoing commotion occurring inside the home. Officers announced

themselves to the occupants of the home, including Patti and Shane’s father, Plaintiff Glenn French

(“Glenn”), who were aware that officers were responding to their request for assistance given their


                                                3 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 4 of 17

 




son’s erratic and uncontrollable behavior. Officers entered the French residence when the front

door was opened to them, and were almost instantly confronted by Shane, who they were forced

to restrain and disarm. While trying to restrain Shane, who was armed with two knives, Officer

Casey Eubanks was stabbed in the side when a blow from one of Shane’s knives glanced off of

his radio, and slipped under the lower edge of his body armor. Officer Neagle drew his TASER

and announced “TASER” so that Shane would hear his announcement. Shane continued to fight

Officer Eubanks, so Neagle deployed the TASER in “drive stun mode” to Shane’s lower back and

right side.

        Eventually, Officers were able to handcuff Shane and remove him from the home. While

officers transported him from the house and searched him, Shane struggled violently by thrashing

and swinging his body, kicking, punching, and swinging his head. Shane kicked Officer Neagle.

Officer Neagle again drew his TASER and deployed it in drive stun mode onto Shane. Shane tried

to take the TASER from Officer Neagle. Officer Goodall grabbed Shane’s hand and used a wrist

lock to allow Officer Neagle to keep control of the TASER. Shane was subsequently arrested for

his armed attack on officers, and was criminally charged by the District Attorney with several

counts, including attempted murder.

        Defendants contend that Patti consented to the officers’ entry into the home in response to

an emergency call. The officers’ entry was also supported by their objectively reasonable

perception of an ongoing emergency inside the home threatening Plaintiffs’ immediate safety.

Officers Eubanks and Neagle used only the amount of force which was objectively reasonable to

effectuate a lawful arrest of Shane for attacking officers and violently resisting arrest. There was

probable cause supporting each offense charged. As to the claim against the City, the City provided


                                                 4 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 5 of 17

 




extensive training to its officers on the use of force and dealing with persons with mental illness,

and given that training, the City was not deliberately indifferent to any alleged deficiency in this

regard.

          As to defenses, Defendants assert the following: (1) Plaintiffs have failed to reasonably

mitigate their alleged damages; (2) Plaintiffs’ alleged damages, if any, were caused by reason of

Plaintiffs’ acts and conduct, and by Plaintiffs’ refusal to comply with the reasonable and lawful

requests of police officers, not by reason of any unconstitutional conduct of Defendants; (3)

Plaintiffs’ damages, if any, are not to the extent and nature as alleged; (4) Plaintiff Shane French’s

damages, if any, are due to pre-existing injury; and (5) the individual defendants are entitled to

qualified immunity.

                                        4. STIPULATIONS

           The following facts are stipulated:

           a.    At all relevant times, Officer Casey Eubanks, Officer Boyd Neagle, Officer Jennifer

                 Goodall (formerly “Lodge”) and Sergeant David Allmon were employed by the

                 City of Cortez as members of the Cortez Police Department and were acting under

                 color of state law.

                                       5. PENDING MOTIONS

          There are no pending motions at this time; however, Plaintiff’s counsel anticipates filing a

motion in limine and/or 404(a)(b) motion to determine what, if any, 404 evidence may be admitted

in the civil case against Shane French. At the final pre-trial hearing, Plaintiff’s counsel will request

a briefing schedule and a two-hour evidentiary hearing prior to trial to be heard on this motion.

Defendants also intend to file motions in limine relating to inadmissible Rule 404 evidence.


                                                   5 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 6 of 17

 




                                        6. WITNESSES

       a.      Plaintiff’s Non-expert Witnesses:

               (1)     Witnesses who will be present at trial:

                       a. Patti French
                          Cortez, Colorado

        Patti French will testify about Shane French’s mental disabilities and limitations, and that
she has power of attorney to make medical, financial and legal decisions on his behalf. Patti French
will also testify that she cares for her husband, Glenn French, who is blind due to an unrelated
mining accident.

       Patti French will testify regarding her call for help to the Cortez Police Department on
2/14/14; wherein she asked for a mental health hold for her son and she asked the officers to
respond without lights or sirens. Patti French will testify that the officers barged into her home
without consent, a warrant or exigent circumstances and broke the door. Patti French will testify
that Shane was forcefully taken down in his own home by the officers even though he had
committed no crimes. Patti French will testify that Shane French was falsely arrested and taken
outside of the home on 2/14/14 where he was repeatedly tased after apologizing to the officers.

         Patti French will testify that Shane was incarcerated for approximately 303 days and
charged with attempted murder as a result of the 2/14/14 incident. Patti French will testify
regarding the emotional and mental toll the prolonged incarceration and detention of Shane French
took on him, in addition to the stress and worry associated with fighting the attempted murder
charge. Patti French will testify that Shane French was acquitted of all charges after a public jury
trial. Patti French will testify to Shane French’s injuries, damages and losses as a result of the
2/14/14 incident.

                       b. Ryan Carter
                          New Mexico

        Ryan Carter will testify that he was called to the French residence on 2/14/14 in response
to a 911 call. Ryan Carter will testify as to his observations of the scene on 2/14/14, the actions
taken by himself and the actions he observed the other officers taking on scene.

                       c. Casey Eubanks
                          Cortez, Colorado

        Casey Eubanks will testify that he was called to the French residence on 2/14/14 in
response to a 911 call. Casey Eubanks will testify as to his observations of the scene on 2/14/14,
the actions taken by himself and the actions he observed the other officers taking on scene. Casey
Eubanks will describe his entry into the French home and his takedown and arrest of Shane French.

                                                 6 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 7 of 17

 




Casey Eubanks will testify to the damage he caused to a police cruiser after interacting with Shane
French. Casey Eubanks will testify to the medical treatment he received based on his allegation
that Shane French stabbed him. Casey Eubanks will testify that his injuries formed the basis for
the attempted murder charge in the criminal case.

                       d. 911 Dispatcher
                          Cortez, Colorado

       The 911 dispatcher will testify that Patti French called 911 on 2/14/14 and requested a
mental health hold for her son.

               (2)     Witnesses who may be present at trial if the need arises:

                       a. Glenn French
                          Cortez, Colorado

        Glenn French may testify that he is Shane French’s father and he is legally blind. Glenn
French may testify that Patti French called 911 for a mental health hold for her son and made it
clear that she wanted help for him. Glenn French may testify regarding his sensory observations
of the incident on 2/14/14, including the fact that he was physically pushed while Casey Eubanks
took Shane French to the ground. Glenn French may testify to the damage caused to the French
home on 2/14/14. Glenn French may testify to his sensory observations of Shane French being
forcibly removed from the home on 2/14/14. Glenn French may testify regarding the emotional
and mental toll the 2/14/14 incident took on Shane French.

                       b. Jennifer Goodall
                          Cortez, Colorado

         Jennifer Goodall may testify that she responded to the French residence on 2/14/14 in
response to a 911 call. Jennifer Goodall may testify as to her observations of the scene on 2/14/14,
the actions taken by herself and the actions she observed the other officers taking on scene. Jennifer
Goodall may testify to her actions taken to get Shane French into the patrol car on 2/14/14, and
that Shane French was repeatedly apologizing to the officers while handcuffed and being forced
into the patrol car. Jennifer Goodall may testify that she repeatedly told Shane French to “Shut
up!” while he was handcuffed, tased and being forced into the patrol car. Jennifer Goodall may
testify that she wrote the charging document on 2/14/14, which included a charge for attempted
murder.

                       c. Boyd Neagle
                          Cortez, Colorado

                       d. David Allmon
                          Cortez, Colorado


                                                  7 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 8 of 17

 




                                            e. Roy C. Lane
                                               Cortez, Colorado

                                            f. Will Furse
                                               Cortez, Colorado

                             (3)            Witnesses whose testimony is expected to be presented by means of a
                                            deposition and a transcript of the pertinent portions of the deposition
                                            testimony: None.

              b.             Plaintiff’s Expert Witnesses

                             (1)            Witnesses who will be present at trial: None.

                             (2)            Witnesses who may be present at trial:

                                                   a. Dan Corsentino
                                                      Pueblo, Colorado

       Dan Corsentino may testify regarding methods of legal entry into a home, including
consent, exigency of circumstances and a warrant. Dan Corsentino may testify regarding
appropriate use of force and that the use of force in this case was excessive under the
circumstances. Dan Corsentino will testify regarding the subject-matter he testified to at the
criminal trial and during his deposition in this case.

                             (3)            Witnesses whose testimony is expected to be presented by means of a
                                            deposition and a transcript of the pertinent portions of the deposition
                                            testimony: None.
 
              c.             Defendants’ Non-Expert Witnesses:1

                             (1)            Witnesses who will be present at trial;

                                            (a)            Casey Eubanks: Officer Eubanks resides in Montezuma County,
                                                           Colorado. He is expected to testify in person as to his response to
                                                           Patti French’s 911 call on the night of the incident, the alleged use
                                                           of force with Shane French, and circumstances before and after the
                                                           use of force.

                                            (b)            Jennifer Goodall a/ka/a Lodge:         Officer Goodall resides in
                                                            
1
  The parties have stipulated that Plaintiff Shane French will not testify in this matter during trial.
Mr. French did not agree to have his deposition taken, and counsel for Plaintiff has represented
that he is not competent to testify at trial.
                                                                             8 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 9 of 17

 




                         Montezuma County, Colorado. She is expected to testify in person
                         as to her response to Patti French’s 911 call on the night of the
                         incident, the alleged use of force with Shane French, and
                         circumstances before and after the use of force.

                  (c)    Boyd Neagle: Officer Neagle resides in Montezuma County,
                         Colorado. He is expected to testify in person as to his response to
                         Patti French’s 911 call on the night of the incident, the alleged use
                         of force with Shane French, and circumstances before and after the
                         use of force.

                  (d)    Ryan Carter: Officer Carter is believed to reside in Montezuma
                         County, Colorado. He is expected to testify in person as to his
                         response to Patti French’s 911 call on the night of the incident, the
                         alleged use of force with Shane French, and circumstances before
                         and after the use of force.

                  (e)    David Allmon: Officer Allmon resides in Montezuma County,
                         Colorado. He is expected to testify in person as to his response to
                         Patti French’s 911 call on the night of the incident, the alleged use
                         of force with Shane French, and circumstances before and after the
                         use of force. He will also testify as the interview with Pattie and
                         Glenn French after the incident.

                  (f)    Roy Lane: Chief Lane resides in Montezuma, Colorado. He will
                         testify in person as to the circumstances before and after the
                         incident, the use of force, Shane French’s alleged injuries, and the
                         training of the Cortez Police Department and its officers –
                         particularly related to use of force training and training related to
                         dealing with the mentally ill.

                  (g)    Ryan Lloyd: Detective Lloyd resides in Montezuma County,
                         Colorado. He is expected to testify in person as to his interview with
                         Glenn and Patti French after the incident, and as to circumstances
                         before and after the incident.

                  (h)    Brandon Armstrong: Officer Armstrong resides in Montezuma
                         County, Colorado. He is expected to testify in person as to his
                         response to Patti French’s 911 call on the night of the incident, the
                         use of force with Shane French, and circumstances before and after
                         the use of force.

            (2)   Witnesses who may be present at trial if the need arises:


                                           9 
 
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 10 of 17

  




                  (a)    Emory Brewer: It is not known where Deputy Brewer resides but
                         it is presumed that he resides in Montezuma County, Colorado.
                         Deputy Brewer may testify in person as to his interaction with Shane
                         French on July 25, 2017.

                  (b)    Dale Foote: It is not known where Deputy Foote resides but it is
                         presumed that he resides in Montezuma County, Colorado. Deputy
                         Foote may testify as to his interaction with Shane French on July 25,
                         2017.

                  (c)    Glenn French: Mr. French resides in Cortez, Colorado. He may
                         testify in person as to the circumstances before and after the
                         incident, and as to the use of force.

                  (d)    Patti French: Mrs. French resides in Cortez, Colorado. She may
                         testify in person as to the circumstances before and after the
                         incident, and as to the use of force.

                  (e)    Will Furse: It is not known where Mr. Furse resides but it is
                         presumed that he resides in Montezuma County, Colorado. Mr.
                         Furse may testify in person as to the incident, the criminal trial of
                         Shane French, and the circumstances before and after the incident.

            (3)   Witnesses whose testimony is expected to be presented by means of a
                  deposition and a transcript of the pertinent portions of the deposition
                  testimony: None.




                                          10 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 11 of 17

  




      d.    Defendants’ Expert Witnesses:

            (1)   Witnesses who will be present at trial:

                  (a)    Thor Eells: Commander Eells is believed to reside in El Paso
                         County, Colorado. He will be called to testify in person as an expert
                         witness in law enforcement practice and procedure consistent with
                         his expert reports prepared in this case, including but not limited to:
                         (1) whether the actions of the officers were consistent with accepted
                         standards of police policies, practices, and training; (2) whether the
                         actions of the officers in using force against Plaintiff were consistent
                         with accepted standards of police policies, practices, and training;
                         and (3) whether the actions of officers in entering the residence were
                         consistent with accepted standards of police policies, practices, and
                         training. Mr. Eells will also be called to testify to rebut the opinions
                         of Plaintiff’s expert, Dan Corsentino.

            (2)   Witnesses who may be present at trial:

                  (a)    Angelo Martinez or Matt Cashner: Both are believed to reside in
                         Montezuma County, Colorado. Either Sergeant Martinez or
                         Sergeant Cashner may be called in person to provide expert
                         testimony regarding proper TASER use technique, and the training
                         Cortez police officers receive on use of TASER. Either of them may
                         be called to rebut Plaintiffs’ expert Dan Corsentino’s opinions
                         regarding the use of a TASER during the subject incident.

                  (b)    Ryan Lloyd or Frank Kobel: Both are believed to reside in
                         Montezuma County, Colorado. Detective Lloyd or Officer Kobel
                         may be called to testify in person to provide expert testimony
                         regarding arrest control techniques, including pressure point control
                         tactics, and the training Cortez police officers receive on arrest
                         control techniques. Either of them may be called to rebut Plaintiffs’
                         expert Dan Corsentino’s opinions regarding the force used during
                         the subject incident.

            (3)   Witnesses whose testimony is expected to be presented by means of a
                  deposition and a transcript of the pertinent portions of the deposition
                  testimony: None.
  




                                           11 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 12 of 17

  




                                      7. EXHIBITS


     EX.                 DESCRIPTION                          PARTY     STIPULATED
     NO.                                                    OFFERING
      1    Photograph                                      Defendants
      2    Hand-drawn diagram                              Defendants
      3    Records from Montrose Memorial Hospital         Defendants
      4    Records from Two Rivers Psychiatric Hospital    Defendants
      5    Body camera video                                                X
      6    Records from Behavioral Health Services         Defendants
      7    Records from Behavioral Health Services         Defendants
      10   Cortez Police Department policy                 Defendants
      11   Photograph of Shane French                      Defendants
      12   Photograph of Shane French                      Defendants
      13   Audio recording of interview of Patti and
           Glenn French (French.Cortez 000002)             Defendants
     14    CAD information (French.Cortez 000004 -
           000012)                                         Defendants
     15    Police reports from arrest (French.Cortez
           000043-000046)                                  Defendants
     16    Audio recording of dispatch and radio traffic
           (French.Cortez 000003)                          Defendants
     17    Photographs from incident (French.Cortez
           000047-000049, 000051-000067, 000070-
           000086)                                         Defendants
     18    Photographs from inside and outside of French
           home (French.Cortez 000090-000092,
           000094-000100, 000104-000114, 000119-
           000122, 000127-000132)                          Defendants
     19    History of CAD call information for 614 N.
           Texas (French.Cortez 000196-000305)             Defendants
     20    History of CAD call information for Shane
           French (French.Cortez 000196-000305)            Defendants
     21    Documents from Montezuma County Sheriff’s
           Office (French.Cortez 000404-000408)            Defendants
     22    Excerpts from criminal trial transcripts                      
           (French.Cortez 001389-001439, 001502-
           001515)                                         Defendants
     23    Casey Eubanks Personnel File (FRENCH                          
           000150)                                         Plaintiff
     24    Shane French’s Social Security Records                        
           (FRENCH 001487-1499)                            Plaintiff

                                            12 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 13 of 17

  




     25   Casey Eubank’s Facebook Screenshots                           
          (FRENCH 001500-1505)                            Plaintiff
     26   Boyd Neagle’s Facebook Screenshots                            
          (FRENCH 001506-1509)                            Plaintiff
     27   Photos of the door damage to Plaintiffs’ home                 
          (FRENCH 001672-1674)                            Plaintiff
     28   Felony Investigation Hold signed by Jennifer                  
          Lodge (FRENCH 000015-000016)                    Plaintiff
     29   Casey Eubanks’ Physician’s Injury Report                      
          (FRENCH 000017)                                                  X
     30   Casey Eubanks’ Southwest Memorial Hospital
          Records from 2/14/14 (FRENCH 000021-                             X
          000026)
     31   Taser International Records (FRENCH
          000045-000050)                                  Plaintiff
     32   Cortez Police Department Policy Manual
          (FRENCH 0000151-177)                                             X
     33   Photographs of French Home
          14-0297 (1) – (31), (43) – (54).JPG                              X
     34   Damage to Police Cruiser Caused by Casey
          Eubanks                                         Plaintiff
          14-0297 Allmon card (13) – (15).JPG
     35   Injury Sustained by Casey Eubanks
          14-0297 Allmon card (5) – (8), (16) –                            X
          (24).JPG
     36   Damage to Casey Eubanks Clothing
          14-0297 Allmon card (9).JPG                                      X
     37   Injuries Sustained by Shane French
          14-0297 Neagle card (1) – (7).JPG               Plaintiff
     38   Patti French’s 2/14/14 911 Call
          CPD.wav                                                          X
     39   C.R.S. § 27-65-105(1)                           Plaintiff
     40   Power of Attorney of Patti French               Plaintiff
     41   Shane French Cortez Jail Records from
          2/14/14 – 12/8/14                               Plaintiff
     42   Certified Acquittal in 2014CR40                 Plaintiff
     43   Damage to Casey Eubanks Radio
          14-0297 Allmon card (11) – (12).JPG                              X
     44   Physician’s injury report for Eubanks                         
          (French.Cortez 002357)                          Defendants
     45   Documents related to Eubanks’ injury                          
          (French.Cortez 002361-002366)                   Defendants


                                           13 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 14 of 17

  




     46        Consent to search by Patti French                                      
               (French.Cortez 002373)                            Defendants
     47        Shane French RAP sheet (French.Cortez                                  
               002378-002397)                                    Defendants
     48        August 14, 2016 incident report                                        
               (French.Cortez 002404-002406)                     Defendants
     49        Transcript of preliminary hearing of October                           
               17, 2014 (French.Cortez 002408-002714)            Defendants
     50        Transcript of preliminary hearing of October                           
               23, 2014 (French.Cortez 002715-002736)            Defendants
     51        Transcript of preliminary hearing of October                           
               24, 2014 (French.Cortez 002591-002623)            Defendants
     52        CPD narrative report (French.Cortez 002838-                            
               002839)                                           Defendants
     53        CPD narrative report (French.Cortez 002840)       Defendants           
     54        Documents related to Shane French arrest on                            
               July 25, 2017 (French.Cortez 002857-002874)       Defendants
     55        Any exhibit needed for rebuttal and/or                                 
               impeachment purposes                              Plaintiffs/
                                                                 Defendants

         b.      Copies of listed exhibits must be provided to opposing counsel no later than seven
 (7) days after the Pretrial Conference. The objections contemplated by Fed. R. Civ. P. 26(a)(3)(B)
 shall be made and the final unified exhibit list filed no later than seven (7) days before the Final
 Trial Preparation Conference unless otherwise ordered.

                                          8. DISCOVERY

         1.     Plaintiffs’ counsel intends to issue a subpoena duces tecum. In his deposition,
 Defendant Eubanks testified to two other instances, while employed with the Mancos Marshal’s
 Office, wherein he was accused of using excessive force. Defendants object to this request as
 discovery has come to a completion and Plaintiffs did not request this file during discovery. 
  
         2.      Plaintiffs’ counsel is moving to strike all of defendants’ non-specially retained
 experts pursuant to Fed. R. Civ. P. 26(a)(2)(C)(ii). Defense counsel has not complied with Fed. R.
 Civ. P. 26(a)(2)(C)(ii), specifically, defense counsel has not provided a “summary of the facts and
 opinions to which the witness is expected to testify” and Plaintiffs’ counsel cannot prepare for trial
 utilizing the summary provided by the defendants. Defendants object to this request.

        3.      Unless otherwise ordered, upon a showing of good cause in an appropriate motion,
 there will be no discovery after entry of the Pretrial Order.

          4.     It is Defendants’ position that discovery has been completed.

                                                  14 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 15 of 17

  




                                       9. SPECIAL ISSUES

         1.      Plaintiffs’ counsel is moving to strike all of defendants’ non-specially retained
 experts pursuant to Fed. R. Civ. P. 26(a)(2)(C)(ii). Defense counsel has not complied with Fed. R.
 Civ. P. 26(a)(2)(C)(ii), specifically, defense counsel has not provided a “summary of the facts and
 opinions to which the witness is expected to testify” and Plaintiffs’ counsel cannot prepare for trial
 utilizing the summary provided by the defendants. Alternatively, Plaintiffs’ counsel is objecting
 to expert testimony being provided by defendants’ non-specially retained experts pursuant to
 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Kumho Tire Co. v.
 Carmichael, 526 U.S. 137 (1999), and their progeny. Plaintiffs’ counsel is requesting a pre-trial
 testimonial hearing to determine the admissibility of the testimony of these non-specially retained
 experts. Defendants object to this request.

         2.     Plaintiffs’ counsel is requesting a pre-trial hearing to determine what, if any, of
 Shane French’s criminal history is admissible at trial. Defendants will also request a determination
 as to the admissibility of the 404(b) evidence against Defendants in advance of trial.

         3.      Defendants will likely file a Daubert motion as to Plaintiff’s law enforcement
 expert, Dan Corsentino. Defendants object to the testimony of Mr. Corsentino based on the
 following: (1) any opinions expressed are to be limited to those expressed during the criminal trial
 and based on the same information that Mr. Corsentino reviewed in forming those opinions at that
 time; (2) Mr. Corsentino lacks the requisite experience/qualifications to opine on the use of force
 – particularly as to the use of the TASER; (3) Mr. Corsentino’s opinions are unreliable as he relied
 upon insufficient information to express those opinions; (4) Mr. Corsentino’s opinion that the
 officers used “excessive force” is inadmissible; and (5) Mr. Corsentino’s opinions on the use of
 force are unreliable as they are not based on any accepted standards or methodology.

                                        10. SETTLEMENT

        a.      On Wednesday, January 30, 2019, counsel for both parties discussed settlement.
                Settlement discussions are ongoing.

        b.      The parties have not participated in a settlement conference.

        c.      The parties may hold a future settlement conference.

        d.      It appears from the discussion that there is some possibility of settlement.


                              11. EFFECT OF PRETRIAL ORDER

       Hereafter, this Pretrial Order will control the subsequent course of this action and the trial,
 and may not be amended except by consent of the parties and approval by the court or by order of

                                                  15 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 16 of 17

  




 the court to prevent manifest injustice. This Pretrial Order supersedes the Scheduling and
 Discovery Order in the event of conflict. In the event of ambiguity in any provision of this Pretrial
 Order, reference may be made to the record of the Pretrial Conference to the extent reported by
 stenographic notes and to the pleadings.




              12. TRIAL AND ESTIMATED TRIAL TIME/FURTHER TRIAL
                          PREPARATION PROCEEDINGS

        a.      Trial is to a jury. The parties estimate the trial will take approximately (7) days to
                complete. The trial will be held in Denver, Colorado.

        b.      Trial Date: _______________________.

        c.      Final Trial Preparation Conference Date: __________________.

        d.      Deadline for filing motions objecting to any testimony of an expert witness based
                on the requirements of Daubert v. Merrell Dow Pharmaceuticals, Inc.,
                509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), and
                their progeny: Thirty (30) days after the date of the Pretrial Conference.

                Any such objections not identified in Section 9 of this Order and filed by motion
                by this date are deemed waived. [Unless otherwise ordered, a written response to
                such a motion must be filed no later than twenty-one (21) days after the motion is
                filed. A reply, if any, must be filed no later than fourteen (14) days after the
                response. If an evidentiary hearing is required or desired say so and set forth the
                time needed for hearing.]

        e.      Deadline for filing unified set of jury instructions based on the requirements set
                forth in my Pretrial and Trial Procedures Memorandum (Civil), § V.B: Thirty (30)
                days after the date of the Pretrial Conference.

        f.      Deadline for filing all other motions in limine, including objections to exhibits and
                designated deposition testimony: Thirty (30) days before the scheduled date of
                the Final Trial Preparation Conference.

                [Unless otherwise ordered, a written response to such a motion or objection must
                be filed no later than fourteen (14) days after the motion is filed, and the reply, if
                any, must be filed no later than seven (7) days after the response.]




                                                  16 
  
Case 1:16-cv-00287-JLK Document 69 Filed 02/05/19 USDC Colorado Page 17 of 17

  




           DATED this 5th day of February, 2019.


                                                   BY THE COURT:



                                                   JOHN L. KANE
                                                   SENIOR U.S. DISTRICT JUDGE

  
 PRETRIAL ORDER APPROVED:


 s/ Kathryn J. Stimson                                     s/ Eric Ziporin
 Kathryn J. Stimson                                        Eric Ziporin
 kstimson@hmflaw.com                                       eziporin@sgrllc.com
 Haddon Morgan & Foreman                                   Joseph Williams
 150 E. 10th Ave.                                          jwilliams@sgrllc.com
 Denver, CO 80203                                          Senter, Goldfarb & Rice, LLC
 (303) 831-7364                                            3900 E. Mexico Ave, Suite 700
                                                           Denver, CO 80210
 s/ David A. Lane                                          (303) 320-0509
 David A. Lane
 dlane@kln-law.com                                         Attorneys for Defendants
 Killmer Lane & Newman LLP
 1543 Champa Street Ste 400
 Denver, CO 80202
 (303) 571-1000

 s/ Tiffany J. Drahota
 Tiffany J. Drahota
 tiffany@drahotadefense.com
 Drahota Defense LLC
 3200 Cherry Creek South Drive
 Suite 720
 Denver, CO 80209
 (402) 651-0383

     Attorneys for Plaintiffs                           



      01573117.DOCX 


                                               17 
  
